Citation Nr: 1224687	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-31 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to January 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.  

The appellant testified at a hearing before the undersigned Veterans Law Judge, in April 2012.  At the April 2012 hearing, the Veteran indicated that he sought a higher rating for his service-connected skin disability.  This issue is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran competently and credibly reports that he experienced the onset of psychiatric symptoms during his period of active military service and of experiencing such symptoms after separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, an October 1972 Medical Board examination report confirms his account of in-service psychiatric treatment and his diagnosis of an immature personality disorder.  What is more, post-service medical evidence, such as a private December 2008 psychiatric evaluation and a November 2009 VA treatment record, indicate he has a currently diagnosed psychiatric condition.  Thus, a remand for appropriate VA examination is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, the record suggests the Veteran receives regular treatment for his psychiatric treatment.  While not definitive, the Veteran's April 2012 Board testimony suggested he obtained regular VA psychiatric treatment, but only records dated from September 2009 to August 2010 have not been associated with the claims folder, suggesting there are additional outstanding VA treatment records presently not associated with the claims folder or available via the Virtual VA system.  At his April 2012 Board hearing, the Veteran also testified that he received private psychiatric treatment, possibly shortly after separation; however, the record does not reflect sufficient attempt to obtain these reasonably identified and possibly outstanding records.  Under the law VA must attempt to obtain these records, and the Board is required to remand these matters for additional attempts in this regard.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or who were contemporaneously informed his psychiatric symptomatology, to include any possible relationship to service.  He should be provided an appropriate amount of time to submit this lay evidence.

2.  The RO should request the Veteran identify all sources of post-service private psychiatric treatment and/or hospitalization, to include private physicians K. Eaton, M.D., and M. Dean, M.D., private psychologist J. Jacobs, Ph.D., and the private First Med of Dothan, P.A., Southeast Alabama Medical Center and Southeastern Psychological and Counseling Services, L.L.C facilities.  Then, the RO shall undertake all appropriate efforts to attempt to obtain any indicated records.  All development efforts should be associated with the claims folder.

3.  The RO must obtain all outstanding psychiatric related VA treatment and/or hospitalization records, dated (I) prior to September 2009 and (II) since August 2010.  All development efforts and any negative response(s) should be associated with the claims file, to include notation that no additional records are available on the Virtual VA system.   

4.  Then schedule the Veteran for appropriate VA examination, to determine the current nature, onset and etiology of any acquired psychiatric disorder found to be present.  The claims folder must be made available to and reviewed by the examiner, with such review noted in the provided report.  The examiner should record the full history of the disorder(s), including the Veteran's account of symptomatology.  Then, as to each current psychiatric disorder, the examiner should state:

(a) whether it is as likely as not that the condition (1) is related to military service, to include respective in-service scalp injections, headaches and marital problem; (2) had its onset in service or within one-year of separation; and (3) is related to a service-connected skin condition. 

(b) whether it is as likely as not that the Veteran's noted in-service symptoms represent earlier manifestations of a currently diagnosed psychiatric disorder.  

In providing the requested information and opinions, the examiner should be advised that for VA benefits purposes, the Veteran is presumed psychiatrically sound and without any acquired psychiatric abnormality prior to service or at the time of enlistment.  

The examination report should reflect the examiner's consideration and analysis of relevant medical and lay evidence of record, to include (I) the Veteran's account of symptomatology; (II) an October 1972 Medical Board examination report; (III) July 1, 2007, and August 21, 2007, private treatment records; (IV) the December 2008 private psychological evaluation (V) a September 23, 2009 VA psychiatric treatment record; and any other medical evidence deemed relevant.  All findings and conclusions should be supported by a complete rationale.  

5.  Then readjudicate appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

